Name: Commission Regulation (EC) No 1085/95 of 15 May 1995 amending Regulation (EC) No 3521/93 derogating from Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal and repealing Regulation (EC) No 3380/93
 Type: Regulation
 Subject Matter: marketing;  trade;  animal product;  consumption
 Date Published: nan

 No L 109/4 EN Official Journal of the European Communities 16. 5. 95 COMMISSION REGULATION (EC) No 1085/95 of 15 May 1995 amending Regulation (EC) No 3521/93 derogating from Council Regulation (EEC) No 2067/92 on measures to promote and market quality beef and veal and repealing Regulation (EC) No 3380/93 resolve them, this derogation should be extended to the promotion programmes already decided on or to be decided on for the years 1994 to 1997 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2067/92 of 30 June 1992 on measures to promote and market quality beef and veal ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1318/93 0, as last amended by Regulation (EC) No 3380/93 (*), restricts the field of application for promotion activities provided for in Regulation (EEC) No 2067/92 to meat obtained from carcasses classified in fat cover categories 2 and 3 ; whereas, given the supply difficulties for castrated animals falling within these categories, Commission Regulation (EC) No 3521 /93 (4) derogates from these provisions by allowing meat in the next highest fat cover category to be used in the promotion programmes adopted in 1993 ; Whereas in view of the persistent nature of these difficul ­ ties and the need to provide for adjustment periods to HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 3521 /93 the words 'in 1993' are replaced by 'for the years 1993 to 1997'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 215, 30. 7. 1992, p. 57. (2) OJ No L 132, 29. 5. 1993, p. 83. (3) OJ No L 303, 10. 12. 1993, p. 15. (4) OJ No L 320, 22. 12. 1993, p. 19.